                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

      Plaintiffs,

vs.                                             No. CIV 88-0385 KG/CG
                                                Consolidated with
                                                No. CIV-88-0786 KG/CG
DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

      Defendant.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, MARCH 26, 2020, AT 3:00 PM. Counsel shall call the AT&T conference line

at 1-888-398-2342, using access code 9614892, to be connected to the proceedings. CALLS

WILL BE ACCEPTED FROM LANDLINES ONLY; NO CELL PHONES PLEASE.




                                         ___________________________________
                                         UNITED STATES DISTRICT JUDGE
